Citation Nr: 0638878	
Decision Date: 12/13/06    Archive Date: 01/04/07

DOCKET NO.  04-38 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an apportionment of the veteran's compensation 
benefits.  

[The issue of entitlement to an effective date earlier than 
October 30, 2003, for the grant of an increased rating to 
100 percent for post-traumatic stress disorder (PTSD), is the 
subject of a separate decision of the Board.]


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel

INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.  The appellant was the spouse of the veteran; 
they were divorced in August 2005.  The appellant and the 
veteran had one child under the age of maturity at the time 
the appellant filed her claim for apportionment in March 
2004.  The appellant is unrepresented in this matter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 special apportionment decision of 
the Winston-Salem, North Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied an 
apportionment of the veteran's compensation benefits.  In 
August 2005, the appellant testified before a Hearing Officer 
at the RO.  Although the appellant requested a hearing before 
a member of the Board on her VA Form 9, she indicated in a 
September 2005 statement that she no longer wished to have 
such a hearing.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant contends, in essence, that she is entitled to 
an apportioned share of the veteran's compensation benefits 
under the provisions of 38 C.F.R. § 3.450.  She maintains 
that the veteran, from whom she is now divorced, failed to 
provide her and their dependant daughter with financial 
support.  In this case, both the veteran and the appellant 
argue hardship.  In essence, where hardship is shown to 
exist, compensation may be specially apportioned between the 
veteran and his or her dependents on the basis of the facts 
in the individual case as long as it does not cause undue 
hardship to the veteran or other interested parties.  In 
determining whether hardship exists, consideration will be 
given to such factors as the amount of VA benefits payable; 
other resources and income of the veteran and the dependents 
on whose behalf apportionment is claimed; and special needs 
of the veteran, his dependents, and the apportionment 
claimants.  38 C.F.R. § 3.451.  

This appeal involves a contested claim for an apportionment 
of the veteran's VA compensation benefits.  Applicable laws 
and regulations require that certain procedures regarding 
simultaneously contested claims be followed.  See 38 U.S.C.A. 
§ 7105A; 38 C.F.R. §§ 19.100, 19.101, 19.102.

For instance, if the apportionment claim is simultaneously 
contested, all interested parties are to be specifically 
notified of any action taken by the agency of original 
jurisdiction, of the right and time limit for initiating an 
appeal, and of the right to present testimony at a hearing 
and to be represented.  38 U.S.C.A. § 7105A(a); 38 C.F.R. § 
19.100.  In this matter, it does not appear that the veteran 
was not notified that the appellant was scheduled for (and 
testified at) a hearing before the RO in August 2005.  The 
veteran should have been provided notice of that hearing and 
offered the opportunity to present testimony at such hearing.
    
Upon the filing of a notice of disagreement, all interested 
parties are to be furnished with a copy of the statement of 
the case (SOC).  38 U.S.C.A. § 7105A(b); 38 C.F.R. § 19.101.  
This was accomplished in the instant matter.  

When a substantive appeal is filed, its content is to be 
furnished to the other contesting parties to the extent that 
it contains information that could directly affect the 
payment or potential payment of the benefit that is the 
subject of the contested claim.  38 U.S.C.A. § 7105A(b); 38 
C.F.R. § 19.102.  The record contains no indication that the 
veteran was notified of the content of the appellant's 
February 2005 substantive appeal.  

Neither party has been provided notification pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
The Board notes that although not specifically addressing the 
apportionment statute (38 U.S.C.A. § 5307), the United States 
Court of Appeals for Veterans Claims (Court) has held that 
the VCAA does not apply to claims predicated on chapter 53 of 
title 38 of the U.S. Code, which concerns special provisions 
relating to VA benefits.  See Lueras v. Principi, 18 Vet. 
App. 435 (2004) (dealing with waivers of overpayment); Barger 
v. Principi, 16 Vet. pp. 132 (2002) (pertaining to interest 
on debt).  This does not, however, obviate the necessity of 
informing both parties of the evidence necessary to 
substantiate their claims, which has not been done in this 
case.  See Barger.

Accordingly, the case is REMANDED for the following:

1.  The RO should provide the veteran a 
copy of the appellant's February 2005 
substantive appeal.  He should also be 
notified that the appellant testified at 
a personal hearing at the RO in 
connection with the claim  and he should 
be provided a copy of the transcript of 
that hearing.  

2.  The RO should offer the veteran the 
opportunity to testify at a hearing of 
his own.  If a hearing is scheduled, the 
appellant should be notified of her right 
under 38 C.F.R. § 19.100 to appear at 
that hearing to present testimony on her 
behalf.  

3.  The RO should inform the veteran of 
the evidence necessary to substantiate 
his argument that VA compensation should 
not be apportioned on behalf of the 
appellant and the minor child, 
specifically evidence showing that he was 
reasonably discharging his responsibility 
for the appellant and their child's 
support for the time period in question 
as well as evidence that an apportionment 
would cause undue hardship to himself.  
Tell him that in order for the VA to 
consider hardship, he must provide 
financial information for the time period 
in question, including: monthly income, 
itemized monthly expenses, debt incurred 
due to necessary expenses, and special 
needs he paid for himself or another 
dependent.

4. Inform the appellant of the evidence 
necessary to substantiate her argument 
that compensation should be apportioned 
on behalf of herself and the minor child, 
specifically, evidence that the amount of 
money that the veteran was supposed to 
pay each month would not have reasonably 
discharged his responsibilities for 
supporting her and the minor child, and 
evidence that hardship existed.  Ask her 
to provide financial information for 
herself and the child, for the time 
period in question, including: monthly 
income, itemized monthly expenses, debt 
incurred due to necessary expenses, and 
special needs she paid for that period.

5  After the development requested above 
has been completed, along with any 
additional development necessary to the 
adjudication of this matter, the RO 
should re-adjudicate the claim.  If the 
benefit sought on appeal remains denied, 
the appellant, the veteran, and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant and the veteran have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).





